Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Connell D. Hawkins appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny Hawkins’ motion for appointment of counsel and affirm for the reasons stated by the district court. Hawkins v. Kinlaw, No. 5:14-ct-03241-F (E.D.N.C. June 12, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.